Citation Nr: 1104357	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  07-19 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.	Entitlement to service connection for a heart condition, 
secondary to hyperthyroidism. 

2.	Entitlement to service connection for tinnitus. 

3.	Entitlement to an increased rating for retropatellar pain 
syndrome, left knee, currently evaluated as 10 percent disabling.

4.	Entitlement to an increased rating for a cervical spine 
condition, currently evaluated as 10 percent disabling.

5.	Entitlement to an increased rating for lumbosacral strain, 
currently evaluated as 10 percent disabling.

6.	Entitlement to an increased rating for hyperthyroidism, 
currently evaluated as        10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to September 
1992.         

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from        rating decisions of Department of 
Veterans Affairs (VA) Regional Offices (ROs).        A January 
2007 decision by the Pittsburgh, Pennsylvania RO, that increased 
from 0 to 10 percent disabling the evaluation for retropatellar 
pain syndrome, left knee; and denied higher evaluations for a 
cervical spine condition, lumbosacral strain, and 
hyperthyroidism; and denied service connection for a heart 
condition. Meanwhile,  a September 2008 decision of the 
Cleveland, Ohio RO denied service connection for tinnitus.  

During pendency of the appeal, a May 2007 rating decision 
increased to 10 percent the evaluation for hyperthyroidism, 
effective October 24, 2005. Notwithstanding the increase in 
benefits, the Veteran's claim for a still higher schedular rating 
prevails. See A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (the 
claimant is presumed to be seeking the highest possible rating 
for a disability unless he or she expressly indicates otherwise)

The issue of entitlement to a total disability rating 
based on individual unemployability due to service-
connected disability (TDIU) has been raised several times 
by the Veteran during pendency of this appeal, including 
most recently in December 2008 correspondence to the RO, 
in which he claimed entitlement to this benefit based on 
the "severity of my degenerative injuries and heart 
disease." The RO took notice of this claim, and in a 
September 2008 rating decision stated that a decision on 
the Veteran's claim for a TDIU was being "deferred." 
However, there is no record of any further administrative 
or adjudicative action on the TDIU claim. The Board refers 
this matter to the RO as the Agency of Original 
Jurisdiction (AOJ), to undertake all further necessary 
development and consideration. 

By this decision, the Board will deny service connection for a 
heart condition. The remaining claims on appeal are addressed in 
the REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A heart condition is not proximately due to or the result of 
service-connected hyperthyroidism. 


CONCLUSION OF LAW

The criteria are not met for service connection for a heart 
condition, secondary to hyperthyroidism. 38 U.S.C.A. §§ 1101, 
1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 
2010), prescribes several requirements as to VA's duty to notify 
and assist a claimant with the evidentiary development of a 
pending claim for compensation or other benefits. Implementing 
regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)   must inform the claimant of any information and 
evidence (1) that is necessary to substantiate the claim; (2) 
that the claimant is expected to provide; and (3) that VA will 
seek to provide on the claimant's behalf. See also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"). A 
regulatory amendment effective for claims pending as of or filed 
after May 30, 2008 removed the requirement that VA specifically 
request the claimant to provide any evidence in his or her 
possession that pertains to the claim. 73 Fed. Reg. 23,353-56 
(Apr. 30, 2008), later codified at 38 CFR 3.159(b)(1) (2010).

Through VCAA notice correspondence dated from May 2006 and August 
2007,         the RO informed the Veteran as to each element of 
satisfactory notice set forth under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b). The VCAA notice further indicated the joint 
obligation between VA and the Veteran to obtain pertinent 
evidence and information, stating that VA would undertake 
reasonable measures to assist in obtaining additional VA medical 
records, private treatment records and other Federal records. See 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). 

The relevant notice information must have been timely sent. The 
U. S. Court of Appeals for Veteran's Claims (Court) in Pelegrini 
II prescribed as the definition of timely notice the sequence of 
events whereby VCAA notice is provided in advance of the initial 
adjudication of the claim. See also 38 U.S.C.A. § 5103(a); 
38 C.F.R.   § 3.159(b)(1). In this instance, the May 2006 VCAA 
notice correspondence was issued prior to the adjudication of the 
claim for service connection for a heart condition by a January 
2007 RO rating decision. Meanwhile, the August 2007 VCAA letter 
was issued subsequent to the rating decision on appeal, and thus           
did not comport with the definition of timely notice. However, 
the Veteran has had an opportunity to respond to the VCAA notice 
letter in advance of the December 2009 Statement of the Case 
(SOC) readjudicating his claim. There is no objective indication 
of any further relevant information or evidence that must be 
associated with the record. The Veteran has therefore had the 
full opportunity to participate in the adjudication of the claim. 
See Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
affirmed, 499 F.3d 1317 (Fed. Cir. 2007). 

The RO has taken appropriate action to comply with the duty to 
assist the Veteran through obtaining service treatment records 
(STRS) and private outpatient treatment records. Several VA 
medical examinations have also been scheduled.                        
See McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Charles 
v. Principi,        16 Vet. App. 370 (2002). In support of his 
claim, the Veteran has provided personal statements, and 
additional private treatment records. He has not requested the 
opportunity for a hearing. The record as it stands includes 
sufficient competent evidence to decide the claim. Under these 
circumstances, no further action is necessary to assist the 
Veteran. 

In sum, the record reflects that the facts pertinent to the claim 
have been properly developed and that no further development is 
required to comply with the provisions of the VCAA or the 
implementing regulations. That is to say, "the record has been 
fully developed," and it is "difficult to discern what 
additional guidance VA could [provide] to the appellant regarding 
what further evidence he should submit to substantiate his 
claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). 
Accordingly, the Board will adjudicate the claim on the merits. 

Background and Analysis

Service connection may be granted for any current disability that 
is the result of      a disease contracted or an injury sustained 
while on active duty service.                         38 U.S.C.A. 
§§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) 
(2010). Service connection may also be granted for a disease 
diagnosed after discharge, where all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service. 38 C.F.R. § 3.303(d) (2010). 

Service connection may also be granted for a disability which is 
proximately due to or the result of a service-connected disease 
or injury. 38 C.F.R. § 3.310(a).                  In addition, a 
claimant is entitled to service connection on a secondary basis 
when it is shown that a service-connected disability has 
chronically aggravated a nonservice-connected disability. Allen 
v. Brown, 7 Vet. App. 439 (1995). Under the current version of 38 
C.F.R. § 3.310(b), the regulation provides that any increase in 
severity of a nonservice-connected disease or injury proximately 
due to or the result of a service-connected disease or injury, 
and not due to the natural progress of the disease, will be 
service connected. In reaching this determination as to 
aggravation of a nonservice-connected disability, consideration 
is required as to the baseline level of severity of the 
nonservice-connected disease or injury (prior to the onset of 
aggravation by service-connected condition), in comparison to the 
current level of severity of the nonservice-connected disease or 
injury. These evaluations of baseline and current levels of 
severity are to be based upon application of the corresponding 
criteria under the VA rating schedule for evaluating that 
particular nonservice-connected disorder. See Notice, 71 Fed. 
Reg. 52,744-47 (Sept. 7, 2006), later codified at 38 C.F.R. § 
3.310(b). 

Service treatment records, (STRs) include the report of a January 
1988 evaluation indicating a reported history of thyroid disease 
with symptoms of heat intolerance, pruritis, increased appetite 
with decreased weight, occasional diarrhea, mood swings, racing 
heart, and tremors. Objectively, the eyes were exophthalmous. The 
assessment was hyperthyroidism, probably Graves' disease, rule 
out other etiologies. Another report that month from an internal 
medical specialist states an assessment of clinically and 
chronically hyperthyroid. The recommended course of treatment was 
of medication, and  iodine-131 ablation therapy. A July 1988 
record indicates continued treatment for hyperthyroidism by the 
preceding modalities. An April 1989 report indicates a history of 
hyperthyroidism and anti-thyroid treatment for one year, now 
symptom-free with no increased pulse, nervousness, shaking, 
weight change, or sleep difficulties. 

A February 1992 internal medicine consultation report indicates 
the Veteran            had been seen in early 1988 for 
hyperthyroid felt due to Graves' disease with palpitations. He 
stated that his symptoms of increased heart rate, and inability 
to gain weight were less now, but still present. The physician's 
assessment was clinically euthyroid. In March 1992, the 
assessment was of Graves' disease in remission, with minimal 
increase shown in thyroid-stimulating hormone (TSH). 

Post-service, the March 1995 consultation with a private 
physician, a specialist for nuclear medication, indicates 
suspected Grave's ophthalmopathy right eye, with   the Veteran 
largely symptom free except for a painful feeling of having a 
foreign body in his right eye. The ultrasound and scintigraphy 
showed a bilaterally small thyroid without focal findings, most 
likely due to prior radioiodine therapy. Beginning hypothyroidism 
was evidence with elevated basal TSH levels.                The 
physician recommended the administration of L-thyroxine daily for 
substitution. In June 1995, the Veteran underwent tip of orbita 
radiation and cortisone therapy for treatment of 
exophthalmopathy. In November 1998, it was observed the Veteran's 
condition had stabilized and there was a euthyroid metabolism 
situation, with normal TSH basic level. A December 2004 report 
indicated still latent hypothyroidism despite substitution 
through L-thyroxine 175.

The Veteran underwent a VA Compensation and Pension examination 
(by a private contract physician) in July 2006. The medical 
history noted that in the mid-1980s the Veteran was reportedly 
diagnosed with a hyperactive thyroid gland. At that time he 
reportedly had exophthalmous, increased tremors and a clear loss 
of weight.          The Veteran was treated with radioiodine 
therapy, which resulted in bringing his thyroid gland function 
back to normal. He was subsequently diagnosed with dilative 
cardiomyopathy with a possible connection to his hyperthyroidism 
being suspected. In his diagnostic summary, the examining 
physician observed that that the Veteran's hyperthyroidism was 
successfully treated with radioiodine therapy in the mid-1980s, 
and that the subsequently detected start of dilative 
cardiomyopathy was suspected to be a result of the Veteran's 
hyperthyroidism. 

In his June 2007 correspondence, Dr. H.K. indicated that he had 
treated the Veteran as his family physician since 2001. From the 
available case history, the physician noted, the Veteran was in 
treatment because of Basedow's disease in the 1980s (for which he 
received radio iodine therapy) and because of endocrine 
ophthalmology in 1995 (combined radiation / cortisone therapy). 
According to the physician, the cardiomegaly evidently diagnosed 
in the past was apparently not caused by dilateral cardiomegaly, 
but by the existing thyroid disease, which had since been treated 
by regular administration of L-thyroxin 175 on a daily basis.

The October 2008 from Dr. H.K. indicates that the Veteran came in 
for a control heart examination. He reported occasional chest 
pain that usually lasted several seconds. He described occasional 
heart palpitations but no tachycardia or syncopes. A non-invasive 
heart examination found no evidence of basic progressive coronary 
heart disease. There were no signs of current typical angina 
pectoris symptoms  (i.e., chest pain) or verifiable signs of 
ischemia on spirometry. The notable intermittent ventricular 
heart rhythm disturbance disappeared during the stress test. With 
regard to the vascular risk profile there was no evidence of 
metabolism disturbance of sign of hypertension. The TSH basal 
level needed to be checked as it seemed extremely low under the 
rather high dose of L-thyroxine 175. 

In a November 2008 report, Dr. H.K. again indicated that 
according to available reports the Veteran's heart symptoms 
appeared the first time in connection with a questionable 
autoimmune M. Basedow thyroid therapy that was first treated with 
radiation iodine in the 1980s. The physician reiterated that the 
enlarged heart which was diagnosed at the time was obviously not 
caused by dilatative cardiomyopathy but by the chronic thyroid 
disease which had since been treated with a daily dose of 175mg 
L-thyroxine. 
 
The Veteran underwent VA medical examination again in December 
2009.             The examiner indicated review of pertinent 
medical history during service, and since that time period. It 
was noted that according to a 2008 physician's report,    the 
Veteran had cardiac function testing performed in 2000, some 20 
years after the diagnosis and treatment for thyroid disease, to 
include an invasive cardiac catheterization. The catheterization 
results identified no cardiac dysfunction with normal 
functioning, and a good left ventricle ejection fraction with no 
evidence of a dilated cardiomyopathy, leading this VA examiner to 
believe that the 1980s cardiomyopathy reversed to normal 
functioning, the same as the other sequalae of symptoms listed 
post thyroid treatment. Meanwhile, the VA examiner also indicated 
review in-depth of the reports of Dr. H.K. and of the 2006 VA 
examination. 

The examiner further noted on present symptom review that the 
Veteran had no typical angina, though he did have signs of 
shortness of breath with exertion, and some overall fatigue. 
There was no dizziness or syncopal episode noted, and no history 
of myocardial infarction, congestive heart failure, acute 
rheumatic heart disease, valvular disease, cardiac surgery, 
coronary artery bypass surgery, valvular surgery, or cardiac 
transplant or angioplasty. There also was no evidence of valvular 
heart disease, endocarditis, pericarditis, pericardial adhesions, 
syphilitic heart disease, atherosclerotic heart disease and 
coronary disease, or hypertensive heart disease. There was no 
evidence of hypertension. There was no evidence of current 
cardiomyopathy.  

In the medical opinion provided by the VA examiner, it was stated 
that there was no evidence of dilated cardiomyopathy on 
examination, only evidence of one vessel coronary disease with 
mild atrial enlargement and atrial fibrillation rhythm controlled 
with medication. The Veteran's thyroid condition was diagnosed in 
the 1980s, some 20 years ago, and had resolved to a chronic 
hypothyroid condition, medication controlled, with continued low 
levels of thyroid functioning. Atrial fibrillation normally 
occurred with a hyperthyroid crisis or a hyperdynamic condition, 
not normally occurring or caused by hypothyroid functioning or 
lack of thyroid functioning, as in the Veteran's case. Therefore, 
it was deemed not likely that the Veteran's atrial fibrillation 
was secondary to or due to his hyperthyroidism. 

In addition, the Veteran's heart condition, which included one 
vessel coronary disease with no evidence of dilated 
cardiomyopathy with good left ventricular ejection fraction, was 
not considered secondary to or due to hyperthyroidism. Rather, in 
light of the Veteran's smoking and alcohol history, and morbid 
obesity with abdominal adipose tissue enlargement and evidence of 
aortic aneurysm, it was more likely that one vessel coronary 
artery disease blockage, and atrial enlargement and atrial 
fibrillation, were related to these conditions and not related to 
the thyroid condition.

Based upon review of the preceding evidence, the Board concludes 
that service connection for a heart condition, secondary to 
hyperthyroidism, is not warranted. There is compelling medical 
evidence establishing that in all reasonable probability the 
Veteran's current cardiovascular condition is causally unrelated 
to his service-connected hyperthyroidism. Thus, a heart disorder 
is not found to be secondary to hyperthyroidism. See 38 C.F.R. § 
3.310(a). As the current diagnostic picture is not limited to one 
cardiovascular disorder, the Board will consider each of the 
Veteran's claimed cardiovascular disorders in turn to evaluate 
whether there is any sign of etiological connection with service-
connected hyperthyroidism. 

First, the Veteran has been diagnosed at various times with 
cardiomyopathy, i.e.,        a primary noninflammatory disease of 
the heart muscle. See Dorland's Illustrated Medical Dictionary at 
296, 30th Edition (2003). Specifically, the diagnosis mentioned 
most often has been dilative cardiomyopathy associated with                
the Veteran's period of military service. A July 2006 VA examiner 
observed, though not necessarily couched as his own medical 
opinion, that the Veteran's previously diagnosed dilative 
cardiomyopathy had been suspected to be the result of 
hyperthyroidism. Meanwhile, there is an obviously contrasting 
finding regarding medical diagnosis from the December 2009 VA 
examiner, who upon conducting independent testing concluded that 
there was no evidence of dilated cardiomyopathy on examination. 
There is a difference of opinion here which must be sorted out. 

Where there are divergent medical opinions of record, it is the 
province of the Board to weigh these opinions, and their 
underlying bases, and determine which to accept as the most 
persuasive. See Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (the 
Board may consider and evaluate the underlying basis of an 
opinion on a medical question, and determine whether to accept 
such an opinion under the circumstances). See also Schoolman v. 
West, 12 Vet. App. 307, 310-311 (1999); Evans v. West, 12 Vet. 
App. 22, 30 (1998); Swann v. Brown, 5 Vet. App. 229, 233 (1993). 
In so doing, the Board is mindful that it cannot make its own 
independent medical determination and there must be plausible 
reasons for favoring one medical opinion over another. Evans, 12 
Vet. App. at 31. See also Rucker v. Brown, 10 Vet. App. 67, 74 
(1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).

The Board ultimately ascribes the greater degree of probative 
weight to the findings of the December 2009 VA medical examiner, 
given that this is the only recent examination premised upon an 
objective medical evaluation. The July 2006 VA examiner's 
statement, by comparison, only reiterated the previous diagnosis 
of cardiomyopathy, and most significantly, a diagnosis that 
apparently was made nearly 20 years ago. Indeed, upon objective 
review of STRs, the Board sees no reference anywhere to 
cardiomyopathy in service. Assuming even that military physicians 
had detected cardiomyopathy, there is no further indication of 
this medical condition since military service. Given the absence 
of post-service findings, and the negative conclusion of the 
December 2009 VA examiner, the Board is inclined to determine 
that cardiomyopathy simply does not exist. VA law is clear in 
providing that a current disability is an essential element to 
support entitlement to service connection. See Moore v. 
Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for service-
connected injury is limited to those claims which show a present 
disability.");  Hicks v. West, 12 Vet. App. 86, 89 (1998); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992). Therefore, 
the condition of cardiomyopathy does not provide the premise for 
recognizing service connection.

Another form of cardiac disorder identified has been in one form 
or another, cardiomegaly. See Dorland's Illustrated Medical 
Dictionary at 296, 30th Edition (2003) (defining cardiomegaly as 
abnormal enlargement of the heart from either hypertrophy of 
dilatation). The June 2007 and November 2008 reports of Dr. H.K. 
repeatedly indicate that the Veteran had cardiomegaly that was 
the result of chronic thyroid disease. In contrast, the December 
2009 VA examiner, while identifying mild atrial enlargement (as 
well as atrial fibrillation), observed that the Veteran's 
hyperthyroidism had long since resolved to a chronic hypothyroid 
condition after radioiodine ablation, with continued low levels 
of thyroid functioning, and that such absence of hyperthyroidism 
could not possibly be the cause of pathology.            

The Board finds the December 2009 VA examiner's conclusion that 
atrial cardiomegaly was unrelated to service-connected thyroid 
disability to be more persuasive here, inasmuch as it accurately 
reflects the Veteran's medical history, that ever since service 
his condition was best reflected by hypothyroidism, and not an 
overactive thyroid that would cause heart enlargement. As such, 
the December 2009 examiner's statement is properly grounded in 
medical fact, and carries more probative weight. See Prejean v. 
West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the 
probative value of a medical opinion include the medical expert's 
access to the claims file and the thoroughness and detail of the 
opinion); Boggs v. West, 11 Vet. App. 334, 340 (1998). Moreover, 
the December 2009 examiner found other likely causative factors 
not related to service that helped to explain cardiomegaly, 
comprised of smoking and alcohol history, and morbid obesity with 
abdominal adipose tissue enlargement and evidence of aortic 
aneurysm.

For similar reasons, the Board is able to rule out atrial 
fibrillation as a likely incident of service-connected thyroid 
disability, given again that in the rationale of the December 
2009 VA examiner, the resolution of this condition to 
hypothyroidism for over more than a decade now could hardly be 
considered to result in a condition such as atrial fibrillation, 
as well as the other competing nonservice-related risk factors. 
As the examiner observed, atrial fibrillation normally occurred 
with a hyperthyroid crisis, and such was clearly not the case in 
this instance. 

As to one vessel coronary disease, this condition as well has 
been ascribed to other risk factors unrelated to service, rather 
than a service-connected thyroid condition. Indeed, apart from 
the December 2009 examination, no other evaluating VA or private 
physician has expressed any conclusion to the effect that there 
is any positive association between coronary artery disease and a 
thyroid disorder.                It follows that there is no 
competent evidence to support the Veteran's claim              in 
this regard, and any available evidence, from the December 2009 
examiner,              is unfavorable.   

In view of the above, there is no current existing cardiac 
condition that the Veteran has which is likely etiologically 
related to his service-connected hyperthyroidism, again, a 
condition which itself has clinically resolved to a state of 
hypothyroidism. As the condition of hypothyroidism is not shown 
to have made any contribution to cardiomegaly, atrial 
fibrillation, or heart disease, the competent medical evidence 
effectively rules out secondary service connection of the basis 
of initial causation from a thyroid disorder, as well as that of 
chronic aggravation by the same. See 38 C.F.R. § 3.303(b). See 
also Anderson v. West, 12 Vet. App. 491, 495 (1999), citing 
Libertine v. Brown, 9 Vet. App. 521, 522 (1996). 


The Veteran's own assertions have also been afforded appropriate 
weight however, as he is a layperson, he cannot opine on the 
causation of a cardiac disorder, as a matter clearly not within 
the purview of lay observation. See Grottveit v. Brown,          
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

For these reasons, the Board is denying the claim for service 
connection for a heart condition, secondary to hyperthyroidism. 
The preponderance of the evidence is against this claim, and 
under these circumstances the benefit-of-the-doubt doctrine does 
not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. See also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).     


ORDER

Service connection for a heart condition, secondary to 
hyperthyroidism, is denied.


REMAND

The Board finds that additional development of the remaining 
claims on appeal is required before issuance of a decision on 
these matters.

Regarding service connection for tinnitus, the Veteran claims to 
experience this condition on a continuous basis. He further 
alleges having had excessive noise exposure during service from 
working in proximity to heavy motorized equipment in his 
occupational specialties as a Recovery Vehicle Operator and Tank 
Mechanic, even despite the use of hearing protection. These 
assertions of in-service injury ultimately should receive due 
consideration in resolving the etiology of claimed tinnitus. See 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(where lay evidence provided is credible and competent, the 
absence of contemporaneous medical documentation does not 
preclude further evaluation as to the cause of the claimed 
disorder). Consequently, a VA examination is required as to the 
current nature and etiology of tinnitus. See 38 U.S.C.A. § 
5103A(d) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010) 
(VA will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim).  

Meanwhile, the last time the Veteran underwent VA examination for 
his left knee, cervical spine, and lumbosacral strain disorders 
was in June 2006. The last such exam for service-connected 
hyperthyroidism was in July 2006. More recent medical evaluations 
are necessary to obtain a contemporaneous depiction of service-
connected disability. See Palczewski v. Nicholson, 21 Vet. App. 
174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-
06 (1998) ("Where the record does not adequately reveal the 
current state of the claimant's disability ...the fulfillment of 
the statutory duty to assist requires a thorough and 
contemporaneous medical examination."). See also Caffrey v. 
Brown, 6 Vet. App. 377 (1994).

Accordingly, these claims are REMANDED for the following action:

1.	The RO/AMC should schedule the Veteran for 
a VA examination to determine the current 
diagnosis and likely etiology of claimed 
tinnitus. The claims folder must be 
provided to and reviewed by the examiner 
in conjunction with the examination. All 
indicated tests and studies should be 
performed, and all findings should be set 
forth in detail. The VA examiner should 
initially confirm whether the Veteran has 
tinnitus. The examiner should then opine as 
to whether tinnitus, if diagnosed,    at 
least as likely as not (50 percent or 
greater probability) was incurred during 
military service, considering              
the Veteran's assertions of in-service noise 
exposure. 

The examiner should include in the 
examination report the rationale for any 
opinion expressed. However, if the examiner 
cannot respond to the inquiry without resort 
to speculation, he or she should so state, 
and further explain why it is not feasible to 
provide a medical opinion.

2.	Then schedule the Veteran for a VA 
orthopedic examination to provide a depiction 
of disability attributable to cervical and 
lumbosacral spine disorders. The claims 
folder must be provided to and reviewed 
by the examiner in conjunction with the 
examination.         All indicated tests 
and studies should be performed, and all 
findings should be set forth in detail. The 
VA examiner should provide a summary of all 
present symptoms and manifestations 
attributable to the Veteran's  service-
connected cervical and lumbosacral spine 
disorders. In evaluating the Veteran, the 
examiner should report complete range of 
motion findings for both the thoracolumbar 
and cervical spine. The examiner should be 
asked to indicate whether pain or weakness 
significantly limits functional ability 
during flare-ups or when the measured joints 
are used repeatedly over a period of time. 
The examiner should also be asked to 
determine whether the joints exhibit weakened 
movement, excess fatigability or 
incoordination.                   If 
feasible, these determinations should be 
expressed in terms of additional range of 
motion loss due to any weakened movement, 
excess fatigability or incoordination. 

3.	Schedule the Veteran for a VA endocrine 
system examination to determine the current 
severity of               the Veteran's 
service-connected hyperthyroidism.        
The claims folder must be provided to 
and reviewed by the examiner in 
conjunction with the examination.          
All indicated tests and studies should be 
performed, and all findings should be set 
forth in detail. It is requested that the VA 
examiner indicate all present symptoms and 
manifestations attributable to the Veteran's 
service-connected hyperthyroidism, in 
accordance with the rating criteria specified 
at 38 C.F.R. § 4.119, Diagnostic Code 7900. 
Moreover, the VA examiner should consider the 
likelihood that hyperthyroidism has 
permanently resolved to a state of 
hypothyroidism status post treatment, and if 
this is indeed the case, should instead 
consider the rating criteria found under 38 
C.F.R. § 4.119, Diagnostic Code 7903.

4.	The RO/AMC should then review the claims 
file.             If the directives specified 
in this remand have not been implemented, 
appropriate corrective action should be 
undertaken before readjudication. Stegall v. 
West, 11 Vet. App. 268 (1998).

5.	Thereafter, the RO/AMC should readjudicate 
the claims for service connection for 
tinnitus, and for increased ratings for a 
left knee disorder, cervical spine disorder, 
lumbosacral strain, and hyperthyroidism, 
based upon all additional evidence received. 
If the benefits sought on appeal are not 
granted, the Veteran and his representative 
should be furnished with a Supplemental 
Statement of the Case (SSOC) and afforded an 
opportunity to respond before the file is 
returned to            the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. 
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims. His 
cooperation in VA's efforts to develop his claims, including 
reporting for any scheduled VA examination, is both critical and 
appreciated. The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim. 38 C.F.R. § 3.655. 

These claims must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A.          
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


